Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 7-8 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 3/26/2019 (amended claim 1). In that paper, the inventor or a joint inventor, or for consisting of…” and this statement indicates that the invention is different from what is defined in the claim(s) because claims 7 and 8 include iridium oxide (IrO2) but iridium oxide was deleted in independent claim 1, and dependent claims 7 and 8 ultimately depend on independent claim 1.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-3, 5, 6-8, 10-12, 15, 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abd Elhamid et al., US 2009/0087716.
Regarding claim 1, Abd Elhamid et al., teaches a membrane-electrode assembly (0004; 0033) comprising a barrier layer (microporous layer 42); a catalyst layer (0037: “the electrodes (cathode layer and anode layer) may be catalyst layers”); and a gas diffusion layer (GDL) (0031-0032; 0036), and the barrier layer (microporous layer 42, 50) (0039) is positioned between the catalyst layer (cathode 38; anode 46) (0037: “the electrodes (cathode layer and anode layer) may be catalyst layers”); and the gas diffusion layer (gas diffusion layers 40, 48) (0031-0032)
wherein catalyst comprises ionomer membrane and two catalyst layers (anode and cathode) and barrier (microporous layer 42) is positioned on catalyst layer (cathode 38; anode 46), and 
Regarding claims 2 and 18, Abd Elhamid et al., teaches the electrically conductive ceramic
material (ruthenium-titanium oxide (0025)); although Abd Elhamid et al., does not recite that the ceramic material has an electrical conductivity of >0.1 S/cm in air atmosphere, this property would be inherent. It is deemed that the electrical conductivity of >0.1 S/cm in air atmosphere is an inherent characteristic and/or property of the ceramic material. In this respect, MPEP 2112 sets forth the following:
•	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
•	When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
•	“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Regarding claims 3 and 19, Abd Elhamid et al., teaches the electrically conductive ceramic

It is deemed that a solubility of <10.sup.-3 mol/l is an inherent characteristic and/or property of the ceramic material. In this respect, MPEP 2112 sets forth the following:
•	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
•	When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
•	“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 5, Abd Elhamid et al., teaches the electrically conductive ceramic material is
selected from the group consisting of ruthenium-titanium oxide (0025).
Regarding claim 6, Abd Elhamid et al., teaches the electrically conductive
ceramic material is a conductive oxide supported on a non-conductive oxide
(0025-0026).
Regarding claim 7, Abd Elhamid et al., teaches the electrically conductive

Regarding claim 8, Abd Elhamid et al., teaches the electrically conductive
material is conductive iridium oxide supported on titanium oxide
(IrO.sub.2/TiO.sub.2) (0025-0026).
Regarding claim 10, although Abd Elhamid et al., does not teach the weight ratio between the conductive material and the polymer binder is in the range of 0.5 to 50 wt. %, based on
the total weight of the dry layer composition, “[W]here the general
conditions of a claim are disclosed in the prior art, it is not inventive to
discover the optimum or workable ranges by routine experimentation.” In re
Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11, although Abd Elhamid et al., does not recite a barrier layer having a layer thickness after drying in the range of 0.1 to 100 microns, “[W]here the general
conditions of a claim are disclosed in the prior art, it is not inventive to
discover the optimum or workable ranges by routine experimentation.” In re
Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 12, Abd Elhamid et al., teaches an electrochemical device (fuel cell: 0001) comprising membrane-electrode assembly (0004; 0033) wherein barrier layer (microporous layer 42, 50) is on both sides (cathode 38; anode 46) of said electrochemical device (Fig. 4).
Regarding claim 15, Abd Elhamid et al., teaches a gas diffusion electrode (0031-0032; 0036)
comprising a carbon-based gas diffusion layer (0031-0032; 0036; gas diffusion layer 40, 48) and a barrier layer (microporous layer 42, 50) which comprises electrically conductive ceramic material (ruthenium-titanium oxide) (0025; “oxide of titanium and ruthenium”) and non-
Regarding claim 17, Abd Elhamid et al., teaches an electrochemical device selected from the
group of fuel cells (0014; 0024; 0028-0032), comprising the barrier layer (microporous layer) which comprises electrically conductive ceramic material (ruthenium-titanium oxide) (0025; “oxide of titanium and ruthenium”) and non-ioniomeric polymer binder (binder: PTFE (0036; 0039)).
Regarding claim 20, although Abd Elhamid et al., does not teach the weight ratio between the conductive material and the polymer binder is in the range of 1 to 25 wt.-% based on the total weight of the dry layer composition, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Response to Arguments
6.	Applicant's arguments filed 1/21/2021 have been fully considered but they are not persuasive. Applicant “disputes that Abd Elhamid teaches a barrier layer in the sense of the present invention-which requires, inter alia, positioning the barrier layer between the GDL and the catalyst layer.” 
However, the prior art of record teaches the barrier layer (microporous layer 42, 50) (0039) is positioned between the catalyst layer (cathode 38; anode 46) (0037: “the electrodes (cathode 
Applicant argues that “These microporous layers, however, cannot be regarded as the barrier layers of the present invention even though their positions might be in accordance with one element of the pending claims.”
However, the microporous layers in the prior art of record can be regarded as the barrier layers because the barrier layer comprises electrically conductive ceramic material and non-ionomeric polymer binder and Abd Elhamid teaches electrically conductive ceramic material (ruthenium-titanium oxide) (0025; “oxide of titanium and ruthenium”) and non-ionomeric polymer binder is PTFE (0036; 0039).
Applicant argues the use of paragraphs (0039) and (0025) of Abd Elhamid.
However, paragraphs (0039) and (0025) are not used in this Office Action.
Applicant argues the use of the “bipolar plate” in the previous Office Action.
However, “bipolar plate” is not used in this Office Action.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727